DETAILED ACTION
	
Introduction
Claims 1-7, 9-19, and 21-25 are pending. Claims 1, 3, 9, 13, 15, and 24 are amended. Claims 8 and 20 are newly cancelled. No claims are added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 3/31/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 3-4 and 15-16 under 35 U.S.C. 112(b)
Examiner previously rejected claims 3 and 15 as indefinite because they recite a requesting step comprising a request that includes a single reputation score (i.e., a single reputation score comprising “a reputation score for a respective edge service from a respective edge service provider”), but then confusingly recite two matching steps that each comprise a different reputation score (i.e., a first reputation score comprising “the reputation score for the respective edge service” and a second reputation score comprising “the reputation score for the respective edge service provider”). In response, Applicant has amended claims 3 and 15 to recite that the request includes two scores: a service reputation score and a service provider reputation score. Applicant now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection.
Rejection of claims 1-2, 9-10, 13-15, 21-22, and 24-25 under 35 U.S.C. 102(a)(1)
Applicant has amended claims 1, 13, and 24 to recite the limitations “wherein performance of the computing functions of the edge service includes performance of at least one 

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13-14, 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Ernest (US 2005/0234937).
Regarding claims 1, 13, and 24, Ernest teaches an apparatus, comprising: processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: provide service level agreement (SLA) information for an edge service 
Regarding claims 2, 14, and 25, Ernest teaches wherein the edge service is operated by an edge service provider (The grid vendors provide a service in the form of performing jobs. See par. 14), wherein the computing functions of the edge service are associated with a defined edge service type (The jobs may have defined types, such as online transaction processing, batch, database, and scientific types of jobs. See par. 58; claim 12), and wherein the SLA information further includes reputation information for performance of computing functions of other edge services of the defined edge service type, operated by the edge service provider, under the identified SLA (The GVRT includes reputation information associated with a plurality of grid vendors for a given type of job. See par. 58; claim 12).
Regarding claims 9 and 21, Ernest teaches wherein the performance of the edge service causes an update to a reputation score of the identified SLA, wherein the reputation score of the identified SLA provides an aggregation of multiple scores from performance of the at least one task among multiple edge services (The GVRT represents an aggregation of multiple scores of grid vendors for the performance of a particular type of job. See par. 58).
Regarding claims 10 and 22, Ernest teaches wherein the apparatus is an orchestrator operable among a plurality of edge computing nodes in the edge computing environment, wherein computing functions of respective edge services are available among the plurality of edge computing nodes according to computing capabilities identified by the orchestrator to fulfill 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 because they are unpatentable over Ernest, as applied to claims 2 and 14 above, in further view of Trabelsi (US 2013/0304900).
Regarding claims 3 and 15, Ernest teaches the processing circuitry further configured to perform operations, prior to the providing of the SLA information, to: receive, from the operational device, a request for the SLA information (The client application submits a request as part of the SLA negotiation process. See par. 61; fig. 1, steps 1-3); and wherein the SLA information provided to the operational device includes reputation information for the service provider according to the identified SLA (The GVRT includes reputation information for a grid vendor according to a negotiated SLA. See par. 45, 52; fig. 2); and wherein the service request is provided to the apparatus in response to acceptance of the identified SLA by the operational device (The client application provides a service request to the job scheduler in response to 
However, Ernest does not teach that the request includes a specification of a service reputation score for a respective edge service and a service provider reputation score for a respective edge service provider; and obtaining, from a reputation information provider, a listing of at least one edge service that matches the service reputation score for the respective edge service, operated by a service provider that matches the service provider reputation score for the respective edge service provider. 
Nonetheless, Trabelsi teaches a reputation management system whereby the system maintains reputation scores for individual services as well as reputation scores for service providers of the individual services (See par. 70, 74), and whereby the system obtains a list of services that match a minimum reputation score, provided by service providers that match a minimum reputation score, in response to a query from a client specifying one or more minimum reputation scores (See par. 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest so that the request includes a specification of one or more minimum reputation scores, and so that the job scheduler returns a list of services that match a minimum reputation score, provided by grid vendors that match a minimum reputation score, because doing so allows the client application to find services and grid vendors that have a desired reputation score.  
Claims 4 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Ernest and Trabelsi, as applied to claims 3 and 15 above, in further view of Moore (US 2004/0122926).
Regarding claims 4 and 16, Ernest and Trabelsi do not teach wherein the reputation information provider is a reputation service or a distributed blockchain ledger maintained by a third party entity. However, Moore teaches a reputation system for web services whereby a web service search engine obtains reputation information from a trusted third party auditor. See par. 9, 59. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest and Trabelsi so that the job scheduler obtains the reputation scores from a third party auditor because doing so potentially enhances the trustworthiness of the reputation scores. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Ernest, as applied to claims 1 and 13 above, in further view of Moore.
Regarding claims 5 and 17, Ernest teaches wherein the reputation information includes a numerical reputation score, the processing circuitry further configured to perform operations to: obtain the numerical reputation score for the computing functions of the edge service; and select the edge service, from among a plurality of available edge services based on the numerical reputation score, for use with the identified SLA (The GVRT contains numerical reputation scores that the client application uses to select a grid vendor to perform a job. See par. 52; fig. 2). 
However, Ernest does not teach that the numerical reputation score is obtained from a reputation service. Nonetheless, Moore teaches a reputation system for web services whereby a web service search engine obtains reputation information from a trusted third party auditor. See par. 9, 59. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest so that the job scheduler obtains the 
Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Ernest and Moore, as applied to claims 5 and 17 above, in further view of “Top Five Blockchain Benefits Transforming Your Industry,” (hereinafter, “IBM NPL”).
Regarding claims 6 and 18, Ernest and Moore do not teach wherein the reputation service utilizes a blockchain distributed ledger, wherein data is obtained from the blockchain distributed ledger to identify the reputation information. Nonetheless, storing data in a blockchain ledger and the associated benefits of doing so were well known to one of ordinary skill in the art before the effective filing date of the claimed invention. See IBM NPL. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest and Moore so that the trusted third party auditor utilizes a blockchain ledger, and so that data is obtained from the blockchain ledger to determine the numerical reputation scores, because doing so provides greater transparency, enhanced security, improved traceability, increased efficiency and speed, and reduced costs, according to IBM NPL.  
Regarding claims 7 and 19, Ernest, Moore, and IBM NPL teach wherein the reputation information is derived from task statistics of the edge service written to the blockchain distributed ledger (Ernest teaches that the numerical reputation scores in the GVRT are generated from statistics pertaining to jobs performed by the grid vendors. See par. 52; fig. 2. IBM NPL suggests that the statistics may be stored in a blockchain ledger for the reasons provided above with respect to claim 6), wherein the task statistics are based on telemetry of computing 
Claims 11 and 23 are rejected under 35 U.S.C. 103 because they are unpatentable over Ernest, as applied to claims 1 and 13 above, in further view of “Mobile Edge Computing Use Cases & Deployment Options,” (hereinafter, “Juniper NPL”).
Regarding claims 11 and 23, Ernest does not teach wherein the apparatus is provided by an orchestrator in a MEC (Multi-Access Edge Computing) system, wherein the operational device is a UE communicatively coupled to the MEC system, and wherein the edge service is provided by a MEC host in the MEC system. However, Juniper NPL teaches a MEC system comprising a MEC orchestrator that selects an optimal MEC-enabled service (i.e., MEC host) to be provided to a UE coupled to the MEC system. See pg. 4; fig. 2. Juniper NPL further suggests that the MEC system may be used to provide various vehicle services. See pg. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest so that the job scheduler, the grid vendors, and the client application are respectively implemented by a MEC orchestrator, a plurality of MEC-enabled services, and a UE, because doing so allows the system use compute and storage resources in a 4G/5G radio access network to improve the delivery of content and applications to a mobile client application.  
Claim 12 is rejected under 35 U.S.C. 103 because it is unpatentable over Ernest and Juniper NPL, as applied to claim 11 above, in further view of Bai (US 2013/0103779) and Trabelsi.
Regarding claim 12, Ernest and Juniper NPL do not teach wherein the apparatus is a road side unit (RSU) operating as an infrastructure component of a vehicle communications environment, and wherein the operational device is provided from the UE operating in a motor vehicle. Nonetheless, Bai teaches a smartphone in-car entertainment system whereby a vehicle-embedded computer (i.e., a roadside unit) brokers service between a smartphone (UE) and a plurality of service providers. See par. 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest and Juniper NPL so that the client application runs on a smartphone operating from inside a vehicle, and so that the MEC orchestrator is a computer embedded in the vehicle, because doing so allows the system to be used to provide services to a mobile client application that is operating from inside a vehicle.   
In addition, Ernest, Juniper NPL, and Bai do not teach wherein the UE specifies a minimum acceptable rating for an aspect of the service to be fulfilled by the edge service via the SLA. However, Trabelsi teaches a reputation management system whereby the system obtains a list of services that match a minimum reputation score in response to a query from a client specifying the minimum reputation score. See par. 85.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ernest, Juniper NPL, and Bai so that the request includes a specification of a minimum reputation score because doing so allows the client application to find services and grid vendors that have a desired reputation score.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459